DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-20 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:

In para [0036] of the PG Pub, “First side arm 108 and second side arm 110 can include extend outwardly from coupling portion 102 in substantially opposite directions” should read “First side arm 108 and second side arm 110 extend outwardly from coupling portion 102 in substantially opposite directions”.
  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	a locking mechanism in at least claim 3.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Locking mechanism is interpreted to cover interlocking teeth as per applicant specification (see [0032]); and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term "substantially similar" in claim 5 is a relative term which renders the claim indefinite.  The term “substantially similar " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In other words, what is considered “substantially similar” to user X will not be necessarily considered “substantially similar” to user Y.

The term "about" in claim 13 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In other words, what is considered “about 110 degrees” to user X will not be necessarily considered “about 110 degrees” to user Y.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chi (US 5352323 A).

Regarding claim 7:
Chi discloses a clamp element #2 (Fig. 1-3) for a hemostat for removing gas from a cryogenic freezing bag (note: the recitation “for a hemostat for removing gas from a cryogenic freezing bag constitutes an intended use limitation that does not further limit the structure of the claimed invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114-II - Ex parte Masham, 2 USPQ2d 1647 (1987). Clearly, the claim is directed to a clamp element), comprising: 
a coupling portion configured to be coupled to the hemostat (see Fig. 2-3 of Chi Reproduced and annotated below. Note: the hemostat has not been claimed as part of the invention. Clearly, the indicated portion can be coupled to a hemostat; at least to provide support for the hemostat); 
a first side arm #21 extending from the coupling portion in a first direction, wherein the first side arm defines a recess; and 
a second side arm #20 extending from the coupling portion in a second direction different from the first direction, wherein the second side arm comprises a protrusion (see Fig. 2-3 of Chi Reproduced and annotated below). 


    PNG
    media_image1.png
    991
    957
    media_image1.png
    Greyscale

Fig. 2-3 of Chi Reproduced and annotated
Regarding claims 8-9:
Chi further discloses wherein the coupling portion defines an aperture configured to be coupled to the hemostat; wherein the aperture is at an angle offset from a longitudinal axis of the coupling portion (see Fig 2-3 of Chi above). 

Note: the hemostat has not been claimed as part of the invention. Clearly, the indicated portion can be coupled to a hemostat; at least to provide support for the hemostat.

Regarding claim 10:
Chi further discloses wherein the coupling portion defines a central opening extending between the first side arm and the second side arm, the central opening configured to receive a tube #41 (see opening within claim 2 that receives tube 41).

Note: the requirement of the tube being that of the cryogenic freezing bag constitutes an intended use limitation that does not further limit the structure of the claimed invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114-II - Ex parte Masham, 2 USPQ2d 1647 (1987). Clearly, the claim does is directed to a clamp element, and does not, herein so far, require a cryogenic freezing bag.

Regarding claim 11:
Chi further discloses a locking mechanism #11 (see Fig. 1: cover #11 is a lock mechanism that locks clamp #2 in housing #12) configured to lock the clamp element #2 to a second clamp element #12. 

Regarding claim 12:
Chi further discloses wherein the recess and the protrusion are complementary of one another, such that the recess could receive the protrusion (see Fig. 2 above). 

Regarding claim 13:
Chi further discloses wherein an angle between the first direction and the second direction is about 110 degrees (see Fig. 2-3 above). 

Regarding claim 14:
Chi further discloses wherein the recess extends along a longitudinal axis of the first side arm, and wherein the protrusion extends along a longitudinal axis of the second side arm (see Fig. 2-3 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi (US 5352323 A) in view of Rowley (US 20110287534 A1).

Regarding claim 15:
Chi discloses a method of removing gas from a bag #5, comprising: clamping a clamping device #2 on the bag (see Fig. 1-3), the clamping device comprising a first clamping element and a second clamping element (see Fig. 2-3 of Chi above: the recess and the protrusion are formed on the first and second clamping element); and removing gas from the bag (Fig. 1-3, 17-41). 
Chi does not disclose wherein the gas is removed from a cryogenic freezing bag.

However, Rowley teaches that it is known to remove gas from a cryogenic freezing bag (see at least [0077]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the method of Chi with the gas being removed from a cryogenic freezing bag as taught by Rowley.

One of ordinary skills would have recognized that doing so would have preserved the integrity of the cells in the cryogenic freezing bag as suggested by Rowley ([0077]).

As modified, the clamping device is clamped on the cryogenic freezing bag.

Regarding claim 16:
Chi as modified discloses all the limitations.
Chi further discloses attaching the first clamping element to a first tip of a hemostat (edge of #21); and attaching the second clamping element to a second tip of the hemostat (edge of #20). 
Regarding claim 17:
Chi as modified discloses all the limitations.
Chi further discloses wherein each of the first clamping element and the second clamping element comprises: a coupling portion configured to be coupled to the hemostat (see at least Fig. 2 above); a first side arm extending from the coupling portion in a first direction, wherein the first side arm defines a recess (see at least Fig. 2 above); and a second side arm extending from the coupling portion in a second direction different from the first direction, wherein the second side arm comprises a protrusion (see at least Fig. 2 above). 
Regarding claim 18:
Chi as modified discloses all the limitations.
Chi further discloses wherein clamping the clamping device on the cryogenic freezing bag comprises sealing a first opening of the cryogenic freezing bag (see at least Fig. 3). 
Regarding claim 19:
Chi as modified discloses all the limitations.
As modified, the first opening is a spike port of the cryogenic freezing bag (see rejection of claim 15). 
Regarding claim 20:
Chi as modified discloses all the limitations.
Chi further discloses a locking a locking mechanism 11 (see Fig. 1: cover #11 is a lock mechanism that locks clamp #2 in housing #12) of the clamping device.

Allowable Subject Matter
Claims 1-4 and 6 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in independent claim 1. The closest prior art of record, Chi in combination with Rowley discloses a system for removing cryogen from a bag using a clamping device (see rejection of claim 15 above). Chi in combination with Rowley does not disclose wherein the clamping device comprises a first clamping element comprising: a first coupling portion defining a first handle portion at a first proximal portion; a first side arm extending from a first distal portion of the first coupling portion in a first direction, wherein the first side arm defines a first recess; and a second side arm extending from the first distal portion the first coupling portion in a second direction different from the first direction, wherein the second side arm defines a first protrusion; and a second clamping element comprising: a second coupling portion defining a second handle portion at a second proximal portion; a third side arm extending from a second distal portion of the second coupling portion in a third direction, wherein the third side arm defines a second protrusion; and a fourth side arm extending from the second distal portion the second coupling portion in a fourth direction different from the third direction, wherein the fourth side arm defines a second recess; wherein the first clamping element and the second clamping element are pivotally coupled along the first coupling portion between the first proximal portion and the first distal portion and the second coupling portion between the second proximal portion and the second distal portion, wherein movement of the first handle portion towards the second handle portion causes mating of the first protrusion with the second recess and the second protrusion with the first recess. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Chi in combination with Rowley to arrive at the invention of claim 1. For this reason, the instant claims are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the allowed base claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Fogarty (US 6228104 B1), Anderson (US 8740933 B2), and Raible (US 3503397 A) each teaches a clamping device with a locking mechanism in the form of engaging teeth.

Di Bernado (US 4928829 A), Brakes (US 20050029152 A1) and Harrison (US 20050205455 A1) each teaches a system from air from a sealed bag using a clamping mechanism.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763